[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
This order addresses the following matter:
1.) Defendant's motion for modification of installment payment order of June 22, 1998. (#136) CT Page 557
2.) Defendant's motion for stay of wage execution. (#130)
3.) Plaintiff's motion for modification of the installment payment order of June 22, 1998. (#137)
After an evidentiary hearing, and a review of the testimony and exhibits concerning the Defendant's financial statement, the court finds no basis on which to disturb the existing installment payment order granted on June 22, 1998 by Tobin, J. in the amount of $3,000.00 per month. The Defendant's motion for modification (#136) is denied.
After consideration of all the circumstances attending the issuance of the order of June 22, 1998, and the events immediately subsequent thereto, the court finds that the plaintiff has failed to prove that the defendant is in default of the June 22, 1998 installment payment order and therefore the defendant's motion for stay of wage execution (#130) is granted until further order of the court.
Plaintiff's motion for modification of the installment payment order of June 22, 1998 (#137) is denied.
D'ANDREA, J.